DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11/29/22 is acknowledged.  The traversal is on the ground(s) that there would be undue burden.  This is not found persuasive because the groups possess different classification and would require separate searches.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a “fridge”. It is not clear if this is meant to be “refrigerator” or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1079872A in view of Tofu NPL [How to Cook the Best Crispy Tofu].
CN 1079872A teaches a method for processing crisp bean curd, ie tofu (title) by initially frying the bean curds, preparing a basic/alkali softening solution and soaking the tofu in the solution for 10-38 hours, the solution having a concentration of 1-15% (Description, 4th paragraph).
CN 1079872A does not explicitly recite applying frying powder to the soaked tofu and then frying (claim 1), the powder being rice powder (claim 6), and refrigerating and reheating (claim 7). 
Tofu NPL teaches a method for preparing tofu by applying rice flour to the tofu (Instructions, step 3), frying the tofu (For the Crispy Fried Tofu), and refrigerating the fried tofu (For the Crispy Fried Tofu).
It would have been obvious to one of ordinary skill in the art to incorporate the powder, frying, refrigeration, and reheating into  the invention of CN 1079872A, in view of Tofu NPL, since both are directed to methods of preparing tofu, since CN 1079872A already included a preliminary frying step, since tofu was commonly prepared by applying rice flour to the tofu (Instructions, step 3), frying the tofu (For the Crispy Fried Tofu), and refrigerating the fried tofu (For the Crispy Fried Tofu) as shown by Tofu NPL; since application of rice flour and subsequent frying would have provided a crunchy exterior to the softened tofu of CN 1079872A, since refrigerated storage would have enabled the tofu of CN 1079872A to be consumed at a later date, since refrigerated foods were commonly reheated prior to consumption, since many consumers desired easy to prepare foods such as breaded and fried snack foods, and since these features would have provided increased consumer interest in the tofu of CN 1079872A.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1079872A, in view of Tofu NPL, as applied above, and further in view of JP H07227232A.
CN 1079872A and Tofu NPL teach the above mentioned concepts. CN 1079872A does not explicitly recite a solution pH of 7.6-12.5 (claim 2) and sodium hydrogen carbonate (claim 3). JP H07227232A teaches a method for softening tofu by dipping bean curd in an aqueous solution with a pH of 8-9 (paragraph 0013) and the use of sodium hydrogen carbonate (paragraph 0012). It would have been obvious to one of ordinary skill in the art to incorporate the claimed pH and sodium hydrogen carbonate into the invention of CN 1079872A, in view of JP H07227232A, since both are directed to methods of preparing tofu, since CN 1079872A already included an alkaline solution but simply did mention a pH value or agent, since tofu preparation systems commonly included softening tofu by dipping bean curd in an aqueous solution with a pH of 8-9 (paragraph 0013) and the use of sodium hydrogen carbonate (paragraph 0012) as shown by JP H07227232A, and since the claimed pH value and agent would have been used during the course of normal experimentation and optimization procedures in the method of CN 1079872A.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 1079872A, in view of Tofu NPL, as applied above, and further in view of JP 10127248A.
CN 1079872A and Tofu NPL teach the above mentioned concepts. CN 1079872A does not explicitly recite a solids content of 10-20% (claim 5). JP 10127248A teaches a fried tofu product with at least 10% solids (abstract). It would have been obvious to one of ordinary skill in the art to incorporate the claimed solids content into the invention of CN 1079872A, in view of JP 10127248A, since both are directed to methods of preparing tofu, since CN 1079872A simply did not mention a value for solids content, since fried tofu products commonly included a solids content of at least 10% as shown by JP 10127248A, and since this would have ensured that the tofu product of CN 1079872A possessed an acceptable mouthfeel and texture. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792